17 N.Y.3d 783 (2011)
952 N.E.2d 1079
929 N.Y.S.2d 84
2011 NY Slip Op 76772
SEA TRADE MARITIME CORP., Appellant,
v.
HELLENIC MUTUAL WAR RISKS ASSOCIATION (BERMUDA) LTD. et al., Respondents, and
GEORGE CHRISTY PETERS, Appellant, et al., Defendants. (And a Third-Party Action.)
Motion No: 2011-490
Court of Appeals of New York.
Submitted May 9, 2011.
Decided June 28, 2011.
*784 Motion to vacate this Court's March 23, 2011 order of dismissal granted [see 16 NY3d 826 (2011)]. On the Court's own motion, appeal, insofar as taken from that portion of the December 2010 Appellate Division order as affirmed so much of Supreme Court's judgment recognizing the foreign arbitration awards and recognizing the foreign judgment, dismissed, without costs, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, upon the ground that the remaining portion of the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal, insofar as it seeks leave to appeal from that portion of the December 2010 Appellate Division order as affirmed so much of Supreme Court's judgment recognizing the foreign arbitration awards and recognizing the foreign judgment, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the December 2010 Appellate Division order and the March 2011 Appellate Division order sought to be appealed from do not finally determine the action within the meaning of the Constitution.